                     SEALED
                    BY THE ORDER OF THE COURT
KENJI PRICE #10523
United States Attorney
District of Hawaii

MICAH SMITH
Deputy Chief, Criminal Division                            FILED IN THE
                                                  UNITED STATES DISTRICT COURT
                                                       DISTRICT OF HAWAII
MARC WALLENSTEIN # 10456                                Jun 06, 2019
Assistant United States Attorney                       SUE BEITIA, CLERK
Room 6100, Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone:  (808) 824-2747
Facsimile:  (808) 541-2958
E-mail: marc.wallenstein@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                 MAG. NO. 19-00503 KJM

               Plaintiff,                 CRIMINAL COMPLAINT

     vs.
                                          [FILED UNDER SEAL]
JANICE BLUMENSTEIN (01)     and
JOHN MOGAVERO (02),

                Defendants.


                          CRIMINAL COMPLAINT

     I, the undersigned complainant being duly sworn state the

following is true and correct to the best of my knowledge and

belief.

     On or about April 2018 through December 2018, within

the District of Hawaii and elsewhere, defendant JANICE
BLUMENSTEIN and d efendant JOHN MUGAVERO did knowingly and

intentional l y conspire to distribute and possess wi th

i n te nt to d i str i bute fifty (50) grams or more of

methamphetamine , its salts , isomers , and salts of its

isomers , a Schedule II controlled substance, in violation

of Title 21 , United S tates Code , Secti ons 841(a) ( 1 ) and

841 (b) (1) (A)   I




Al l in violation of Tit l e 21 , Un ited States Code, Section

846 .

        I f u r ther state that I a m a Tas k For ce Officer wit h the

U. S . Drug Enforcement Administration (" DEA" ) and that this

comp la int is based on the followin g affida vit wh i ch is attached

hereto and made a part of t his complaint b y th is r eference .

        DATED :       June 5, 2019 , Honolulu , Hawaii .



                                           EZRA FU RTADO
                                           TASK FORCE OFFICER, DEA


Sworn to u nde r oa th before me te lephonica l ly and atte station
acknowl edged p ursuant to FRC P 4 . l (b) (2) .




                               Kenneth J. Mansfield
                               United States Magistrate Judge




                                             2
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Ezra Furtado, after being duly sworn, depose and                     as

   lows:

        1.   I   am currently a Task Force Officer                 the U.S. Drug

Enforcement Administrat            ("DEA")      I   am current      assigned to

       Honolulu Dist          Office.

        2.   Bas      on the facts set forth           this affidavit, there

is probable cause to bel                that Janice Blumenste        and John

Mugavero have violated Title 21, United States Code, Section

846.

        3.   From        1 2018 through December 2018, a DEA Undercover

Task Force               ("UC") was        telephonic conversation with a

female who identified              lf as Janice Blumenste          . The

conversat           centered on drug transactions whereby Blumenste

arranged mult          ounces of              methamphetamine to be shipped

to the UC from Ca       fornia to Hawaii via the U.S.            Postal Service,

in exchange for U.S. currency.            Blumenstein instructed           UC to

make deposits            ly         her                ian Bank ("FHB")

account for the                methamphetamine purchases, which the UC

did.     FHB records confirmed            account holder as Janice

Blumenst

       4.    On or about April 30, 2018, during a recorded phone

call with Blumenstein,             UC          to purchase four       (4) ounces
of crystal methamphetamine from Blumenstein             exchange for

$1,850.00.

     5.      On or          May 7, 2018, law enforcement           rcept

the parcel.     Subsequent analysis by the DEA Southwest Laboratory

determined that           parcel contained 111.1 grams          pure

methamphet      ne.

     6.      On or about        7, 2018, the UC telephonically

contacted Blumenstein to            rm receiving the                   At

Blumenstein's direct         , the UC depos     ed $1,850.00

Blumenstein's FHB account for the crys            methamphetamine.

     7.      On or about June 11, 2018, during a recorded phone call

with Blumenstein, the UC agreed to purchase four          (4) ounces of

ICE from Blumenst          in exchange for $1,600.00.

     8.      On or about June 18, 2018,       law enforcement          ercept

the parcel.     Subsequent analysis by the DEA Southwest Laboratory

determined that the parcel contained 107.4 grams of pure

methamphetamine.

     9.      Additionally, a latent print             is conclusive

     ifi      fingerprints mat      ng        ce Blumenstein on the

      or and          erior parcel packaging materi

     10.     On or about June 18, 2018, the UC telephonically

contacted Blumenst         to confirm                   parcel.    At



                                         2
Blumenstein's direct        , the UC depos         $1,600.00

Blumenstein's FHB account for             crystal methamphetamine.

     11.    On or about September 20, 2018, during a recorded phone

call, Blumenstein and the UC              iated a deal to purchase eight

(8) ounces of crystal methamphetamine in exchange for $2,800.00.

   s deal was subsequently renegotiated to two (2) separate

transactions, comprised of four      (4) ounces per parcel shipment,

totaling eight (8) ounces. The               purchase price was

$1,400.00 per parcel shipment, total            $2,800.00.

     12.    On or about S      ember 22, 2018, Blumenstein text

messaged the UC           her "guy" had       ed      parcel.        The UC

understood the mes          to mean that       approximately four        (4)

ounces of crystal methamphetamine had been placed               the mail.

     13.    On or about September 26, 2018, law enforcement

intercepted the parcel.       Subsequent analysis by           DEA

Southwest Laboratory determined that the parcel contained 107.7

grams of pure methamphetamine.

     14.    On or about September 26, 2018, the UC telephonically

contacted Blumenste       to confirm receiving         parcel. At

Blumenstein's     re ct     , the UC depos    ed $1,400.00 into

Blumenste    's FHB account for the crystal methamphetamine.

     15.    Later that day,       ing a recorded telephone call with

Blumenstein,       UC          to purchase an additi            four    (4)
                                     3
ounces of crystal methamphetamine in exchange for $1,400.00, and

agreed to depos           the money into Blumenst             's FHB account after

receiving confirmation from Blumenstein that the parcel was

sent.

        16.    On or about September 28, 2018, Blumenste                 text

messaged the UC                that the                   was mailed.   The UC

understood this to mean that                    four    (4) ounces of crystal

methamphetamine negotiated on September 26, 2018 had been                           aced

in the mail.       Subs        ly,          UC deposited $1,400.00              0


Blumenstein's FHB account, as payment for the methamphet

        17.   On or about October 3, 2018, the UC received the

parcel.       Subsequent analysis by the DEA Southwest Laboratory

determined that                      cont              107.9 grams of pure

methamphetamine.

        18.   On or about November 2, 2018, during a recorded phone

call,         UC and Blumenste         discussed the purchase of one (1)

pound of crystal methamphetamine in exchange                     r $4,000.00.

        19.   On or about November 29, 2018, during a recorded phone

call, the UC and              ste     discuss           meeting in California to

conduct a one (1) pound crystal methamphetamine deal.

Blumens         confirmed the price of $4000.00.

II

II
                                            4
         20.     On or about               3, 2018,     a recorded

call, Blumenstein agreed to meet with the UC in person on

           r 4 in West          ,    CA.

         21.     On or about               4, 2018, the UC called

Blumenstein's phone            a male answered stating that he was

"Johnny, Blumenstein's                 end". "Johnny" told the UC                 he

would need some time to             ck up the narcotics before the meet.

In a follow up call from Blumenstein's                   , "Johnny"            rmed

with            UC that the    l was for one (1) pound at a cost of

$4,400.00.

         22.    On or about December 4, 2018, at approximate               8:43

p .M.'           UC and "Johnny" met in West             ,    CA.   "Johnny"

                    UC that           ce of the narcotics was $4,400.00.

They eventually ne                   the cost and              upon a      ce of

$4,000.00. "Johnny"                    UC that he was responsible for the

narcot         s in the previously-mentioned transactions between

UC         Blumenstein. The UC understood             s to mean that

           t    n was a drug          r and "Johnny" was her source of

supply.        Shortly              r, "Johnny"              the UC a

col             astic bag       contained a clear ziplock baggie with

approximately one (1)                of crystal methamphetamine.           The UC

then            "Johnny" $4,000.00.



                                           5
      23.     Subsequent analysis by the DEA Southwest

det            that the approximately one (1) pound of

methamphetamine was 423 grams of pure                         amine.

      24.     In a recorded phone call shortly after the

transact       , "Johnny"         ructed the UC to continue to arrange

transact         through

      25.     On or about                 6, 2018,           a recorded phone

call between the UC and Blumenstein, Blumenstein confi                       that

"Johnny" was her boyfri               and business

      26.     The UC pos         ly identified "              as John

Salvatore Mugavero, based on his Cali                  a Driver's license

photograph.

      27.     On or about                 12, 2019, during a recorded phone

call between the UC and Mugavero, the                    of future narcotics

            s were discus             Mugavero            the UC that

       for one (1) pound of crystal methamphetamine would be

$4,000.00, or $7,000 for two            (2) pounds ($3,500.00 each).

      28.    Based on the foregoing,           there is probable cause to

bel         that Janice Blumenstein and John Mugavero have                     ed

Ti     21, United States               , Sections 841 (a) (1), 841 (b) (1) (A),

and 846 by conspiring to distribute and possess with                         to

di             fifty   (50)   grams or more of methamphetamine,          s

salts, isomers and s          ts of      s isomers.
                                           6
      29.   I f ur ther sta t e that    I am a Task For ce Officer wi th

t he Dr ug Enfor cement Admin i s tra t i on {DEA) a nd that this

comp l aint is based on t he fo l low i ng af fi dav i t whi ch i s attached

he r eto a n d made a par t o f t his compl a int by this reference .

      DATE D:   June 7, 2019 , Hono lulu , Hawaii .

FURT HE R AFFIANT SAYETH NAUGHT .




                                       EZRA FURTADO
                                       Tas k Force Officer, DEA


Sworn to under oath before me telephonica ll y
a nd attestation ackn ow l edged pursuant t o FRC P 4 . l {b) (2).




                         Kenneth J. Mansfield
                         United States Magistrate Judge




                                         7
